DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:63 in the reply filed on July 19, 2022 is acknowledged.

Status of Claims
Claims 19, 23-25, 27-28, 46, 48, 52-55, and 57-65 are currently pending and under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2021 and December 27, 2021 have been considered by the examiner, except foreign patent document number 1 that is in non-English language and U.S. Patent document number 1, which has no relevance to the field of the instant application. Note that U.S. Patent No. 9,650,927 relates to “Systems and Methods for Closed Crankcase Ventilation and Air Filtration”. Further, foreign patent document number 2 is considered only insofar as its English language title and abstract as submitted by applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 58, 61-62, and 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 48, 58, and 61 recite “an A in the 3’ position.” The claims fail to particularly point out and distinctly claim the exact position pertaining to “in the 3’ position”. That is, the claims do not distinctly claim the distance (e.g., how many nucleotides) between the mutated “T” and the claimed “A” such that “the guide RNA is able to correct a C to T nonsense mutation by deamination of an A in the 3’ position”. As such, the structure/design of the claimed guide RNA that corrects a C to T nonsense mutation cannot be clearly ascertained. 
Claim 62 recites the phrase "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 65 recites “the guide RNA comprises a sequence having at least 80% identity with any of SEQ ID NO’s:15-20 and 63-66.”
It is noted that applicant’s elected SEQ ID NO:63 is a DNA sequence. See SEQ ID NO:63 listed in the sequence listing filed by applicant as below.

    PNG
    media_image1.png
    152
    502
    media_image1.png
    Greyscale

Since the above sequence is a “DNA” sequence, claim 65 recites structurally conflicting limitations (DNA vs. RNA) pertaining to the “guide RNA” sequence, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 23-25, 27-28, 46, 48, 52-55, and 57-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are broadly drawn to a method of editing any target RNA (or MECP2 RNA) or inhibiting any genetic disease of the CNS comprising using a gRNA that is recognized by an ADAR. 
The instant specification at best describes the required structure-function correlation for correcting a guanosine to adenosine (G→A) base change in a target RNA using a gRNA recognized by an ADAR. The single type of base change as disclosed in the specification is not a representative number of species within the claimed genus because the specific G→A base change that specifically utilizes “A-to-I editing” mediated by the “Adenosine Deaminase Acting on RNA (ADAR)” cannot and does not represent other base changes.
Further, the instant specification does not provide any actual reduction to practice the correction of “C to T nonsense mutation” in MECP2 RNA by using a guide RNA that “is able to correct a C to T nonsense mutation by deamination of an A in the 3’ position”, nor does the specification provide adequate structure-function correlation for nucleotide sequences having an 80% sequence identity to SEQ ID NOs:15-20 and 63-66 function as a guide RNA. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus claimed in the instant case at the time of filing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 24-25, 27, and 57-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (Scientific Reports, published on February 2, 2017, 7:41478, applicant’s citation).
Fukuda teaches a method of editing endogenous RNA in a cell and altering the expression level of protein encoded by the RNA by delivering to the cell an ADAR-guiding RNA (AD-gRNA)-encoding sequence comprising a mismatched nucleotide (e.g., “C”) at the target editing site (“A”), wherein the AD-gRNA “directly induces A-to-I mutations by guiding hADAR2 to the target site”, and wherein the AD-gRNA further comprises mismatches in the ADAR-recruiting region (ARR) upstream from the mismatched nucleotide at the editing site in the antisense region (ASR), wherein the ARR is derived from GluR2 pre-mRNA (R/G binding site). See pages 1-2, 8-9; Figures 1-2, 4-5.
Fukuda exemplifies a “codon-repair” activity of AD-gRNA, wherein a premature stop codon (UAG) is edited/repaired to tryptophan (UGG) codon by changing adenosine in UAG to inosine (UIG), wherein inosine is read as guanosine in UGG, thereby producing a mature protein. See pages 5-6; Figure 4.
Accordingly, claims 19, 24-25, 27, and 57-64 are described by Fukuda et al. 

Claims 19, 24-25, 27-28, 46, 52-55, and 57-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stafforst et al. (US 2019/0093098 A1, applicant’s citation).
Stafforst teaches a method of correcting the R407Q mutation having “CAG” codon in PINK1 gene causing Parkinson’s disease or correcting the W417X mutation having “UAG” premature stop codon in the luciferase mRNA or correcting the R521H mutation having a “CAC” codon that is altered from “CGC” codon in the FUS gene linked to ALS, wherein the correction is made by a guide RNA construct that recruits human ADAR2 “in order to repair individual point mutations” and to treat neurological genetic diseases “that are caused, for example, by individual point mutations” via the “A-to-I editing” that is effective “to alter the resulting proteins in a targeted manner”, wherein the “therapeutic guide RNA may be transferred, e.g., virally”, wherein the guide RNA comprises “GluR2” or “BoxB motif” comprising mismatched bulges and a hairpin loop. See paragraphs 0003-0006, 0009-0036; Figures 1-2, 6, 8-9; claims 13-14.
Accordingly, claims 19, 24-25, 27-28, 46, 52-55, and 57-64 are described by Stafforst et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 23-25, 27-28, 46, 48, 52-55, 57, 59-60, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (Scientific Reports, published on February 2, 2017, 7:41478, applicant’s citation) in view of Gadalla et al. (Future Neurology, 2015, 10:467-483, applicant’s citation) and Bienvenu et al. (Human Molecular Genetics, 2000, 9:1377-1384).
Fukuda teaches that “ADAR-guiding RNA (AD-gRNA)” induces “A-to-I mutations by guiding hADAR2 to the target-site” and that the “editing activity of hADAR2 could be induced at a defined site by a programmable antisense sequence. In addition, site-directed RNA mutagenesis was achieved simply by transfecting hADAR2-expressing cells with a plasmid driving AD-gRNA expression.” (emphasis added). See page 2.
Fukuda teaches that “hADAR2 preferentially edits adenosines in dsRNA,” thus “simple antisense RNA can potentially serve as a guide RNA.” (emphasis added). See page 9.
Fukuda teaches that the AD-gRNA design “should be placed essentially in the position of the cytosine-forming mismatched nucleotide with the target adenosine.” (emphasis added). See pages 8-9.
Fukuda teaches that “AD-gRNA could be used to change codons, thereby altering protein expression” and the “AD-gRNA strategy has great potential as a basic molecule for establishing a versatile site-directed RNA mutagenesis method to regulate a target-protein functions in ADAR2-expressing cells.” (emphasis added). See page 9.
Fukuda exemplifies a “codon-repair” activity of AD-gRNA, wherein a premature stop codon (UAG) is edited/repaired to tryptophan (UGG) codon by changing adenosine in UAG to inosine (UIG), wherein inosine is read as guanosine, thereby producing a mature protein (emphasis added). See pages 5-6; Figure 4.
Fukuda illustrates AD-gRNA design and sequence editing activity of AD-gRNA in Figures 1b and 1c as reproduced below.

    PNG
    media_image2.png
    443
    813
    media_image2.png
    Greyscale

Fukuda does not teach correcting a G-to-A mutation in MECP2.
Gadalla teaches that many of RTT-causing mutations are “single base changes” in MECP2 thus an “attractive repair strategy would be to precisely change the mutated base to the WT version”, wherein Rett syndrome (RTT) phenotype “results mostly from effects on long-lived, postmitotic neurons of the central nervous system”, wherein “AAV vectors have become an attractive vector of choice for targeting nervous system disorders” (emphasis added). See pages 467, 469, and 476.
Bienvenu teaches that MECP2 mutations such as 317 G→A base change in CGG to CAG resulting in the R106Q missense mutation lead to Rett syndrome (RTT), which is “a severe progressive neurological disorder”. See pages 1377, 1382; Figure 1B; Table 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Fukuda’s AD-gRNA-mediated site-directed RNA mutagenesis method to the art-recognized RTT-causing mutant base “A” at position 317 in MECP2 by designing MECP2-specific gRNA to induce base change from “A” to the wild-type base “G” at position 317. One of ordinary skill in the art would have been motivated to do so in order to correct/edit the art-recognized RTT-causing MECP2 missense mutation R106Q that is caused by G→A base change at position 317, thereby providing an “attractive repair strategy” for RTT treatment, because Fukuda’s AD-gRNA-mediated site-directed RNA mutagenesis method was known to provide a specific and precise repair/edit of a mutated base “A” to “G” by inducing “A-to-I mutations by guiding hADAR2 to the target-site” mediated by “a programmable antisense sequence”, and because a method that would “precisely change the mutated base to the WT version” in MECP2 was deemed an “attractive repair strategy” as taught by Gadalla, wherein the 317 G→A point mutation in CGG to CAG was an art-recognized RTT-causing R106Q MECP2 missense mutation as taught by Bienvenu. As such, one of ordinary skill in the art utilizing Fukuda’s method with a gRNA specifically designed to target the “G” base at position 317 of MECP2 as explained above would have had a reasonable expectation of success in providing “codon-repair” of the mutant R106Q of MEPC2, thereby inducing the production of the wild-type, non-pathological MECP2 protein in the neurons of a subject who has the R106Q mutation with a resultant effect of treating the subject. In addition, since AAV vectors were deemed “an attractive vector of choice for targeting nervous system disorders” including RTT as evidenced by the teachings of Gadalla, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to make and use an AAV vector expressing the AD-gRNA for repairing/correcting the MECP2 base position 317 (G→A base change) mutation, which causes R106Q missense mutation responsible for RTT. 
In view of the foregoing, claims 19, 23-25, 27-28, 46, 48, 52-55, 57, 59-60, and 62-64 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635